Citation Nr: 0808078	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  66-06 987	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on a direct (rather than presumptive) basis.   


REPRESENTATION

Appellant represented by:	Rick S. Nissen, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1943 to April 
1946.  He died of acute myeloblastic leukemia in May 1965.  

The appellant and the veteran were married in April 1949.  
The marriage continued until the veteran's death in May 1965.  
The appellant remarried in July 1968 and that marriage has 
continued to the present time.

A review of the evidence of record reveals that the Board of 
Veterans' Appeals (Board) denied the appellant's claim for 
service connection for the cause of the veteran's death in 
January 1967, on the basis that he was not exposed to 
ionizing radiation during service.

In June 1989, the appellant sought review of the 
determination regarding the cause of death based on new 
legislation, that being the Radiation-Exposed Veteran's 
Compensation Act of 1988, Public Law 100-321 (now codified at 
38 U.S.C.A. § 1112(c)(1) with the implementing regulation at 
38 C.F.R. § 3.309(d).  Service connection was granted by the 
RO in December 1989, with an effective date of May 1, 1988, 
the effective date of the legal presumptions in the Public 
Law.  

Thereafter, information declassified since January 1967 was 
considered and reflected that the veteran was likely exposed 
to ionizing radiation during an atmospheric detonation of a 
nuclear weapon in July 1945.  Accordingly, the Board granted 
the appellant's motion for reconsideration in December 2000.  
The issue for consideration was phrased as "entitlement to 
direct (rather than presumptive) service connection for the 
cause of the veteran's death."

In September 2002, a reconsideration panel of the Board found 
that the veteran had been exposed to ionizing radiation 
during service, but "the clear weight of the competent 
evidence of record indicates that the amount of the veteran's 
exposure to ionizing radiation in service is unlikely to have 
caused his fatal leukemia."  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 2003, the Court vacated the 
September 2002 Board decision and remanded the case to the 
Board for readjudication consistent with the Joint Motion for 
Remand dated that same month.  The parties agreed that the 
basis for the remand was a May 2003 study from the National 
Research Council (NRC) of the National Academy of Sciences 
reporting that reconstruction of veterans' exposures to 
ionizing radiation used for determining VA benefits' 
eligibility had been underestimated.  It was stated that the 
Board's September 2002 decision was predicated on an expert 
medical finding that the veteran's cancer could not have been 
caused by exposure to the amounts of radiation identified by 
dose estimates from the Defense Nuclear Agency (DNA) (now 
known as the Defense Threat Reduction Agency (DTRA)).  It was 
stated that the decision was valid and defensible at the time 
it was issued in 2002, but the factual integrity of the Board 
decision was compromised by the NRC's conclusion that the 
DTRA's dose estimates for radiation-exposed veterans might 
have been substantially underestimated.  

In February 2004, the Board remanded the case in order to 
obtain a recalculated dose estimate for the veteran's 
exposure during Operation TRINITY in 1945.  A response from 
the DTRA was received in September 2006.  In March 2007 the 
case was referred to the Under Secretary for Health of VA for 
radiation review under the provisions of 38 C.F.R. § 3.311 
(2007).  A response from the Chief Public Health and 
Environmental Hazards Officer was received in April 2007.  
The case was then referred for review to the Director of VA's 
Compensation & Pension Service.  A decision from a 
representative of that individual was made in April 2007.  
The case has been returned to the Board for appellate review.




FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation during 
Operation TRINITY in 1945.  

2.  The veteran died in May 1965.  His death certificate 
reveals the immediate cause of death was acute myelogenous 
leukemia that was believed to have had its onset about five 
months prior to death.  An autopsy was performed and it was 
indicated that the veteran died of paracolon septicemia 
complicating an acute myeloblastic leukemia.

3.  At the time of the veteran's death, service connection 
was not in effect  for any disability.

4.  A revised dose radiation report in September 2006 
estimated that the veteran was exposed to a main total 
external gamma dose of 2.0 rem with an upper bound gamma dose 
of 3.8 rem, a main total external neutron dose of 0.0 rem 
with an upper bound neutron dose of 0.0 rem, an internal 
committed alpha dose to the red marrow of 0.0 rem with an 
upper bound committed alpha dose to the red marrow of 0.007 
rem, and an internal committed beta plus gamma dose to the 
red marrow of 0.0 rem with an upper bound committed beta plus 
gamma dose to the red marrow of 0.009 rem.  

5.  Guidance using the National Institute for Occupational 
Safety and Health Interactive Radioepidemiological Program 
estimates that the likelihood that exposure to ionizing 
radiation was responsible for the veteran's acute myelogenous 
leukemia using calculated 99th percentile values places the 
probability of causation at 15.60 percent and 14.94 percent.  

6.  The medical evidence reflects that there is no reasonable 
possibility that the veteran's fatal leukemia was 
attributable to this level of exposure to ionizing radiation 
in service.  


CONCLUSION OF LAW

The veteran's fatal leukemia has been presumed by law to have 
been caused by inservice exposure to ionizing radiation; 
however, service connection for the cause of the veteran's 
death due to leukemia (on the basis that it was, in fact, 
causally related to inservice exposure to ionizing radiation) 
is not warranted prior to the change in the law on May 1, 
1988.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007)) imposes obligations on 
VA in terms of its duties to notify and assist a claimant in 
the development of a claim.  Under the VCAA, when VA receives 
a complete or substantially complete application for 
benefits, it is required to notify the claimant and her 
representative of any information and any medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in her possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1) (2007).  

A review of the claims file reveals there has been essential 
compliance with the mandates of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  The VCAA notice letters provided to her generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties are 
expected to provide such evidence.  She was notified of the 
need to give to VA any evidence pertaining to her claim.  
There is no allegation from her that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of the claim.

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once it has 
been done, regardless of whether it has been done by way of a 
single notice letter, or by way of more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  The appellant has not claimed that VA has failed 
to comply with the notice requirements of the VCAA and the 
Board finds that the provisions of the VCAA have been fully 
satisfied.  

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  See 
38 C.F.R. § 3.159.  In this case, the veteran's service 
medical records and all-identified and authorized post 
service records relevant to the issue on appeal have been 
requested or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
See 38 C.F.R. § 3.159.  The regulations relating to radiation 
exposure provide specific steps to be followed in 
adjudicating a claim.  

The Board finds that the proper procedures were followed on 
two separate occasions in this case, including obtaining dose 
estimates, with referral of the case to VA's Under Secretary 
for Benefits, and obtaining medical opinions from the Under 
Secretary of Health (Chief Public Health and Environmental 
Hazards Officer).  The available medical evidence is 
sufficient for an adequate determination.  Accordingly, the 
Board finds the duties to assist and notify provisions of the 
VCAA have been fulfilled and no further action is necessary 
under the mandates of the VCAA.  

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related thereto.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather it must be shown that there 
was a causal connection.  In determining whether the service-
connected disability contributed to death, it must show that 
it contributed substantially or materially; that it combined 
to cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(b)(c).  

Service connection may also be granted for leukemia, when it 
is manifested to a compensable degree of 10 percent or more 
within the first year following service discharge.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Claims based upon exposure to ionizing radiation are governed 
by separate regulations and each provides a separate distinct 
basis for establishing service connection based on exposure 
to ionizing radiation.  See 38 C.F.R. §§ 3.309, 3.311.

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 
service connection may be established under 
38 C.F.R. § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is a radiogenic disease.  Third, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See 
Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  
Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.  

A "radiation-exposed veteran" is defined by 
38 C.F.R. § 3.309(d)(3) as a veteran who while serving on 
active duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States Forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World 
War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309.  

Diseases presumptively service-connected for radiation-
exposed veterans under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) include 
leukemia, (other than chronic lymphocytic leukemia).  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  

When it is determined (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 until July 1946, or other 
activity as claimed; (ii) the veteran subsequently developed 
a radiogenic disease, and (iii) such disease first became 
manifest within the period specified 38 C.F.R. § 3.311(b)(5), 
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  For purposes of 
this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and this includes 
all forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia.  With regard to leukemia, the provisions apply if 
the onset occurs at any time after exposure 
38 C.F.R. § 3.311(b)(5)(ii).  

38 C.F.R. § 3.311(c) provides:  (1) When a claim is forwarded 
for review pursuant to paragraph (b)(1) of this section, the 
Under Secretary for Benefits shall consider the claim with 
reference to the factors specified in paragraph (e) of this 
section and may request an advisory medical opinion from the 
Under Secretary for Health.  

(i) If after such consideration the Under Secretary for 
Benefits is convinced sound scientific and medical evidence 
supports the conclusion it is at least as likely as not the 
veteran's disease resulted from exposure to radiation in 
service, the Under Secretary for Benefits shall so inform the 
regional office of jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth the rationale for this 
conclusion, including an evaluation of the claim under the 
applicable factors specified in paragraph (e) of this 
section.  

(ii) If the Under Secretary for Benefits determines there is 
no reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the Under Secretary for 
Benefits shall so inform the regional office of jurisdiction 
in writing, setting forth the rationale for this conclusion.

(2) If the Under Secretary for Benefits, after considering 
any opinion of the Under Secretary for Health, is unable to 
conclude whether it is at least as likely as not, or that 
there is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the Under 
Secretary for Benefits shall refer the matter to an outside 
consultant in accordance with paragraph (d) of this section.

(3) For purposes of paragraph (c)(1) of this section, "sound 
scientific evidence" means observations, findings, or 
conclusions which are statistically and epidemiologically 
valid, are statistically significant, are capable of 
replication, and withstand peer review, and "sound medical 
evidence" means observations, findings, or conclusions which 
are consistent with current medical knowledge and are so 
reasonable and logical as to serve as a basis of management 
of a medical condition.  38 C.F.R. § 3.311.  

Analysis

A review of the evidence of record reveals that the RO 
granted service connection for the cause of the veteran's 
death, effective May 1, 1988.  This effective date was 
established because entitlement to service connection for the 
cause of the veteran's death could not be established without 
resort to the legal presumptions enacted at Public Law 100-
321, effective May 1, 1988, concerning diseases specific to 
radiation-exposed veterans.  By that time, the appellant and 
her sons had lost their basic eligibility to dependency and 
indemnity compensation (DIC) benefits due to her remarriage 
and to each of her sons having reached the age of 23.  

When service connection was granted, it was on the basis of a 
change in the governing law under the provisions of 
38 U.S.C.A. § 5110(g).  Essentially, where DIC is awarded 
pursuant to any Act, the effective date of such award shall 
be fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue.  In no event shall such award be retroactive for more 
than one year from the date of application therefor or the 
date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g). 

A review of the evidence of record reveals that in December 
1989, the Defense Nuclear Agency informed VA by letter that 
records confirmed that the veteran was involved in Project 
TRINITY, the first atmospheric nuclear weapons testing 
conducted at Alamogordo, New Mexico, in July 1945.  

When this matter was previously before the Board in September 
2002, the decision at that time was predicated upon an expert 
medical opinion finding that the veteran's leukemia could not 
have been caused by exposure to the amounts of radiation 
identified by DNA dose estimates.  However, subsequent 
thereto, in May 2003, the National Research Council of the 
National Academy of Sciences released a study reporting that 
reconstruction of veterans' exposures to ionizing radiation 
used for determining VA benefits eligibility had been 
underestimated.  See A Review of the Dose Reconstruction 
Program of the Defense Threat Reduction Agency, the National 
Academies Press, May 8, 2003.  The report discussed dose 
reconstructions for "atomic veterans," and this included 
those who participated in atmospheric testing of nuclear 
testing in New Mexico between 1945 and 1962.  

VA's Compensation & Pension Service has determined that 
updated radiation doses for atmospheric test participant 
cases must be obtained before referral to the Compensation & 
Pension Service and advised that the DTRA had revised its 
dose reconstruction process.  

Accordingly, in September 2006 the DTRA reviewed the 
veteran's status and confirmed that he was a participant in 
Project TRINITY conducted at the Alamogordo Bombing Range in 
New Mexico in 1945.  It was noted that the appellant's 
comments regarding the veteran's service were considered in 
developing a dose assessment.  It was noted the appellant had 
reviewed the scenario description and indicated her 
acceptance.  The scenario provided a description of the 
veteran's participation activities based on available 
military records and her recollections and statements.  It 
also included the assumptions about his participation 
activities and the environment in which he received the 
radiation dose.

The communication resulted in the following summation:  

A Radiation Dose Assessment (RDA) report 
. . .has been prepared for him.  This RDA 
report has been completed in accordance 
with the recommendations provided by the 
National Research Council's May 2003 
report on the Defense Threat Reduction 
Agency's dose reconstruction program.  
The doses are summarized as follows:  

Mean total external gamma dose:  
2.0 rem

Upper bound gamma dose:  3.8 rem

Mean total external neutron dose:  
0.0 rem

Upper bound neutron dose:  0.0 rem

Internal committed alpha dose to the 
red marrow:  0.0 rem

Upper bound committed alpha dose to 
the red marrow:  0.007 rem

Internal committed beta plus gamma 
dose to the red marrow:  0.0 rem

Upper bound committed beta plus 
gamma dose to the red marrow:  
0.009 rem

In March 2007 the Director of VA's Compensation & Pension 
Service referred the case for radiation review to VA's Under 
Secretary for Health and asked that the records be reviewed 
and an opinion be provided as to whether it was likely, 
unlikely, or at least as likely as not that the veteran's 
acute myelogenous leukemia was a result of his exposure to 
ionizing radiation during his active service, without 
resorting to the presumptive provisions of Public Law 100-
321, effective May 1, 1988.  

In April 2007 a physician in the Office of VA's Chief Public 
Health and Environmental Hazards Office reviewed the file and 
referred to the aforementioned DTRA communication confirming 
the veteran was an atmospheric nuclear weapons test 
participant and the doses of ionizing radiation to which the 
veteran was exposed during service.  The physician went on to 
state:  

Leukemia (other than chronic lymphocytic 
leukemia) is considered to have a high 
comparative susceptibility to induction 
by radiation and the strength of the 
evidence linking leukemia induction to 
radiation exposure is felt to be very 
strong (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd 
edition, 1995, page 73; Hendee and 
Edwards, Health Effects of Exposure to 
Low-Level Ionizing Radiation, 1996, 
pages 242-244).  

The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
for Occupational Safety and Health 
(NIOSH) (which is available on the 
Internet at http: \\198.144.166.6/irep 
niosh/) was utilized to estimate the 
likelihood that exposure to ionizing 
radiation was responsible for the acute 
myeloblastic leukemia.  In accordance 
with guidance on using the NIOSH IREP, 
the cancer models for leukemia less 
chronic lymphocytic leukemia and acute 
myeloid leukemia were utilized.  The 
computer software computed 99th 
percentile values for the probability of 
causation of 15.60 % and 14.94 %. . . .

In light of the above, in our opinion it 
is unlikely that the veteran's acute 
myelogenous (myeloblastic) leukemia can 
be attributed to exposure to ionizing 
radiation in service.  

An official in the Office of the Director of Compensation & 
Pension Service of VA reviewed the aforementioned memorandum 
in April 2007 and indicated that as a result of the opinion 
from the Office of the Chief Public Health and Environmental 
Hazards Officer, and a review of the claims folder in its 
entirety, it was the individual's opinion that there "is no 
reasonable possibility that the veteran's acute myelogenous 
[myeloblastic] leukemia is the result of occupational 
exposure to ionizing radiation in service."  

The Board is not bound by this opinion, but in the instant 
case the Board finds it to be thorough and persuasive.  There 
is no medical opinion of record to the contrary.  As noted 
above, VA has already granted service connection on a 
presumptive basis, effective May 1, 1988.  However, there is 
no basis for the assignment of an earlier effective date for 
the award of benefits based on the veteran's exposure to 
ionizing radiation in service.

A review of the record reveals that in a January 1967 
decision, the Board determined that leukemia manifest to a 
degree of 10 percent or more within one year of service 
discharge was presumed to be service connected.  This 
presumption is still in effect.  Since the veteran was not 
shown to have leukemia until about 20 years following service 
discharge, this presumption is not for application in the 
instant case.  See 38 C.F.R. §§ 3.307, 3.309(a).  

Since the Board's January 1967 decision, Congress has put 
into effect a presumption of service connection for veterans 
exposed to the Project TRINITY detonation who later acquire 
leukemia.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309(d).  Congress acted in such a way that the earliest 
possible effective date for such presumptive service 
connection (rather than a finding of direct service 
connection based on a preponderance of the evidence) is 
May 1, 1988, the effective date of the liberalizing 
legislation, that is Public Law 100-321.  See 38 U.S.C.A. 
§ 5110(g).

As noted above, in the instant case, the appellant remarried 
at a time prior to when presumptive service connection for 
the cause of the veteran's death took effect.  

The Board is aware that the information in the claims file 
includes a genomic company report dated in May 1979.  This 
document incorporates a dose rate contramap of offsite dose 
rates at H plus one hour after turn of the detonation.  This 
map indicates or implies that the veteran could have been 
exposed to a higher level of radiation than that estimated by 
the DNA (now the DTRA).  At this time, however, there is no 
competent evidence that he was exposed to a higher level of 
radiation.  

The DTRA has access to all available information, classified 
and unclassified, in making its dosage estimates, and is in a 
much better position than any entity, either Government or 
private, to estimate the level of radiation to which a 
veteran as a member of his specific unit, might have been 
exposed.  

In this particular case, the Board has directed more than one 
inquiry to the DTRA as to the veteran's level of inservice 
radiation exposure and the Board sees no reason to 
competently question the findings of the DTRA.  None of the 
evidence submitted by the appellant relates directly to the 
veteran and she has not offered any statement regarding his 
level of exposure.  Her recollections do not establish a 
relationship between the dose estimate and the fatal disease 
process.  The Board therefore finds her statements of little 
probative value.  She is not competent to offer a medical 
opinion or interpret medical data.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The Board therefore finds it 
highly unlikely that the veteran's exposure to radiation 
while in service caused his fatal radiation and service 
connection for the cause of the veteran's death prior to the 
effective date of the liberalizing law, May 1, 1988, is not 
in order.


						(Continued on next page)








ORDER

Entitlement to direct (non-presumptive) service connection 
for the cause of the veteran's death is denied.  


			
	C. CRAWFORD		JAMES L. MARCH
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals



	                         
___________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



			
	BARRY F. BOHAN		JOHN E. ORMOND
	Veterans Law Judge 		Veterans Law Judge
	Board of Veterans' Appeals		Board of Veterans' Appeals



	                         
___________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


